DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25,  2022 has been entered.
Response to Amendment
The amendments filed with the written response received on March 4, 2025 have been considered and an action on the merits follows.  As directed by the amendment, claim 1 has been amended; claims 3 and 6 are canceled; claims 4-5 are withdrawn from further consideration; and claims 7-18 have been added with claims 12-15 indicated as withdrawn.  Further, pursuant to the restriction requirement of August 16, 2021 and its dependent from withdrawn claim 4, Examiner has withdrawn claim 16 . Accordingly, claims 1-2, 4-5, and 7-18 are pending in this application, with an action on the merits to follow regarding claims 1-2, 7-11 and 17-18.
Election/Restrictions
Applicant's election with traverse of Invention I (the shirt and tie combination) during a telephone conversation on July 28, 2021 is acknowledged.  The traversal is on the ground(s) that the examples given by Examiner of materially different processes the product can be used in are not proper materially different processes.  This is not found persuasive because first, the example of pulling the assembled combination directly over the head of child size wearer is a materially different process as it would not require pulling the arms of the user through the sleeves, mating the halves with fasteners, or fastening the front of the shirt.  Second, Examiner asserts that “folding the product and displaying on a shelf, and/or hanging the product on a hanger for display” as recited by Examiner is also a materially different process as it would require at least multiple steps of folding or unfastening and refastening the combination to place on a hanger with is materially different process for use of the combination as it also would not require the steps of donning the shirt such as at least the step of pulling the arms of the user through the sleeves.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Fig. 4 is so confusing as to be meaningless.  It is unclear as to what portion of the back of the shirt is being shown and the same oval ring has a circumference identified as 131 (shirt opening), 108 (front panel), and 138 (bottom opening).
Figs. 4-5:  Previously, Examiner objected to Fig. 4 as “Fig. 4 shows a bottom opening 138, but also a tail 115, and it is unknown how the tail is below the bottom opening, as a bottom opening should be at the bottom of a shirt tail especially since Fig. 5 shows a bottom opening, but no tail”, and in response Applicant has amended Fig. 5 to include a tail 115 extending below bottom opening 138, however, this amendment is considered new matter as the original disclosure does not have support for such an arrangement as the tail was not disclosed as extending below the opening and when looking to Fig. 4, the entirety of the shirt is not shown and one having ordinary skill in the art cannot draw such a conclusion.
Fig. 6 is also very confusing.  It is unclear as to what portion of the front of the shirt is being shown as the same oval ring has a circumference identified as 134 (back shirt panel), and 138 (bottom opening).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 7 recites, “said back jacket panel omitting any longitudinal divide thereon; and said back shirt panel omitting any longitudinal divide thereon.”  These limitations do not have proper antecedent basis in the specification as originally filed.  For further explanation, see 35 USC 112(a) rejections below.
Claim 8  recites, “wherein by virtue of said omitting said longitudinal divides, the user is not able to don said jacket simultaneously with said shirt and tie through said back jacket and shirt panels.” These limitations do not have proper antecedent basis in the specification as originally filed.  For further explanation, see 35 USC 112(a) rejections below.
Claims 9 and 17 recites, “said back jacket panel extending continuously between said sleeves of said jacket.”  This limitation was not disclosed in the written description as originally filed (however it has not been rejected under 35 USC 112(a) and Examiner respectfully suggests amending the written descript to include this limitation).
Claims 9 and 17 recites, “and said back shirt panel extending continuously between said sleeves of said shirt”. These limitations do not have proper antecedent basis in the specification as originally filed.  For further explanation, see 35 USC 112(a) rejections below.
Claims 10 and 17 recites, “wherein by virtue of said continuous extensions, the user is not able to don said jacket simultaneously with said shirt and tie through said back jacket and shirt panels”.  These limitations do not have proper antecedent basis in the specification as originally filed.  For further explanation, see 35 USC 112(a) rejections below.
The amendment filed March 4, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant has amended P. 5, lines 10-14 of the originally filed disclosure to recite, “Further, the back shirt panel 134 may define a bottom shirt opening 138, with the back tail 115 descending below the bottom shirt opening 138 as illustrated.  However, this limitation is considered new matter as the original disclosure does not have support for such an arrangement as the tail was not disclosed as extending below the opening and when looking to Fig. 4, the entirety of the shirt is not shown and one having ordinary skill in the art cannot draw such a conclusion.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 and 17 (and claim 18 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites, “said back jacket panel omitting any longitudinal divide thereon; and said back shirt panel omitting any longitudinal divide thereon.”  These negative limitations claiming the combination not by the structure but instead by absence of a structure have not been disclosed in the specification as originally filed as there is no contemplation of having or not having longitudinal divides.  Further, the fact that the drawings do not shown longitudinal divides does not constitute the possession of exclusion of longitudinal divides, as now claimed.  See MPEP 2173.05(i), which states "Any negative limitation or exclusionary proviso must have basis in the original disclosure", and "The mere absence of a positive recitation is not basis for an exclusion."  MPEP 2163.02 states, “An objective standard for determining compliance with the written description requirement is, ‘does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.’”   Although it mentions that an Applicant can rely on figures as well as words to show possession of the invention, the drawings cannot show a negative.  In other words they cannot show that Applicant contemplated specifically excluding longitudinal divides, as now claimed.  Again, as stated in 2173.05(i), “The mere absence of a positive recitation is not basis for an exclusion.”  Therefore the limitation fails to comply with the requirement for written description.
Claim 8 recites, “wherein by virtue of said omitting said longitudinal divides, the user is not able to don said jacket simultaneously with said shirt and tie through said back jacket and shirt panels.”  As can be seen above in regards to claim 7, the absence of longitudinal divides has not been described in the specification, and therefore any reference to the functionality gained by omitting divides accordingly fails to comply with the requirement for written description as Applicant did not contemplate having or not having longitudinal divides or their effect on the donning of the garment.  Further, there is no evidence that a wearer cannot don the garment through the back panels as the wearer can slip it on over the head as such a donning operation constitutes as entering through the jacket and shirt back panels since the back panels and the front panels are connected as a single unit, if you slip the garment over the head with all buttons closed, by virtue of going between all the panels, you are going through all the panels including the back jacket and shirt panels.
Claims 9 and 17 recites, “and said back shirt panel extending continuously between said sleeves of said shirt”.  This limitation as not been disclosed in the specification as originally filed.  Other than the back shirt panel 134 being connected to the front shirt panel 108 or defining a bottom shirt opening 138 (pages 5-6), there is no further written description regarding the back shirt panel.  And while a truncated drawing of the back shirt panel is shown in Fig. 4, the entirety of the back shirt panel is not shown and therefore cannot definitively show that the back shirt panel extends continuously between the sleeves as sleeves are not even shown in this figure.  Further, Fig. 5 only shows a bottom portion of the back shirt panel and again cannot definitely show that the back shirt panel extends continuously between the sleeves.  Therefore, the limitation fails to comply with the requirement for written description.
Claims 10 and 17 recites, “wherein by virtue of said continuous extensions, the user is not able to don said jacket simultaneously with said shirt and tie through said back jacket and shirt panels”.  As the continuity of the back jacket panel lacks antecedent basis in the specification and the continuity of the back shirt panel is considered new matter, then any limitations drawn to how such continuity performs is considered new matter because Applicant did not disclose that the continuity of such panels leads to an such ability or non-ability to don.  Therefore, the limitation fails to comply with the requirement for written description.  Further, there is no evidence that a wearer cannot don the garment through the back panels such a donning operation constitutes as entering through the jacket and shirt back panels since the back panels and the front panels are connected as a single unit, if you slip the garment over the head with all buttons closed, by virtue of going between all the panels, you are going through all the panels including the back jacket and shirt panels.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10 and 17 (and claim 18 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite as it recites, “said back jacket panel omitting any longitudinal divide thereon; and said back shirt panel omitting any longitudinal divide thereon.”  As this limitation has not been disclosed in the specification (including the drawings)as originally filed, it is unclear as to what is meant by a “longitudinal divide” as it could mean for example a vertical opening or could mean a vertical seam where back panel of the shirt or jacket was created by seaming two panels together (as is common in sportscoats).  For purposes of examination, Examiner has interpreted “longitudinal divide” to mean a vertical opening. 
Claim 8 is indefinite as it recites, “wherein by virtue of said omitting said longitudinal divides, the user is not able to don said jacket simultaneously with said shirt and tie through said back jacket and shirt panels.”  As this limitation has not been disclosed in the specification as originally filed, it is unclear as to the meaning of  “through said back jacket and shirt panels” as it can have multiple interpretations such as: 1) it could mean physically separating the back panels and entering in the horizontal direction; or 2) it could mean separating the front and back panels and entering from the hole made in between the front and back and since the back panels and the front panels are connected as a single unit, if you slip the garment over the head with all buttons closed, by virtue of going between all the panels, you are going through all the panels including the back jacket and shirt panels.  Without proper disclosure in the specification, one cannot definitively determine what is meant by this limitation.
Claims 10 and 17 are indefinite as each recites, “wherein by virtue of said continuous extensions”.  The limitation “said continuous extensions” lacks antecedent basis in the claims as extensions were not previously recited.  For purposes of examination, Examiner has interpreted “said continuous extensions” to mean the continuously extending back jacket panel and the continuously extending back shirt panel.
Claim 10 and 17 are indefinite as each recites, “the user is not able to don said jacket simultaneously with said shirt and tie through said back jacket and shirt panels”. Further, as this limitation has not been disclosed in the specification as originally filed, it is unclear as to the meaning of  “through said back jacket and shirt panels” as it could mean physically separating the back panels and entering in the horizontal direction or it could mean separating the front and back panels and entering from the hole made in between the front and back.  Without proper disclosure on the specification, one cannot definitively determine what is meant by this limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 1793131) in view of Le (DE 202011100351) and in view of Patton (US 2017/0135418).
	Regarding claim 1, Price discloses a shirt and tie combination (Figs. 1-3), comprising: the tie (3) of said combination permanently affixed (via stitching, see lines 35-40) along part of a tie-to-neck mount collar of said tie (part of the tie that surrounds collar 2, see Fig. 2), to a shirt collar (2) of the shirt (1) of the combination, along a tie-to-shirt attachment region (the region being the portion of the tie-to neck mount collar what is stitched to the collar of the shirt, see annotated Figs. 2-3), said shirt comprising a front shirt panel comprising a front of said shirt (front shirt panel is portion of 1 seen in Figs. 1-2) and a back shirt panel (portion of 1 seen in Fig. 3); and sleeves of said shirt (sleeves can be seen in Figs. 1-3).
 Price does not expressly disclose wherein said tie-to-neck mount collar comprising a pair of separable mating halves with mating fasteners thereof, which provide a side neck opening when not mated and close said side neck opening when mated, situated along said tie-to-neck mount collar at a region other than said tie-to-shirt attachment region; and a remainder of said tie permanently connected to said tie-to-neck mount collar; the combination comprising a jacket, the jacket of said combination comprising a front jacket panel and a back jacket panel integrally connected with said front jacket panel; said back shirt panel integrally connected with said back jacket panel; and sleeves of said shirt integrally connected inside sleeves of said jacket; wherein: a user is enabled to don said shirt and tie combination by putting the user's arms through sleeves of said shirt while said front of said shirt is unfastened and said mating halves are not mated, fastening said front of said shirt, and mating said mating halves; and the user is further enabled to don said jacket simultaneously with said shirt and tie, by  said putting the user's arms through said sleeves of said shirt simultaneously with said sleeves of said jacket.
Le teaches a pre-formed necktie (1) wherein said tie-to-neck mount collar (3) comprising a pair of separable mating halves (two halves of 3) with mating fasteners thereof (hook and loop 6/7, best seen in Fig. 1), which provide a side neck opening (4) when not mated (as seen in Fig. 1) and close said side neck opening when mated (as can be understood that when 6/7 are mated, then the opening is closed); and a remainder (2/10) of said tie (as can be seen in Fig. 41, the remainder of the tie is a pre-knotted configuration which presents as a tied tie) permanently connected to said tie-to-neck mount collar (as 2 and 3 are made of one piece).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tie of Price to have a pre-formed knot and closure around the neck mount as taught by Le on order to alleviate user frustration as the user often struggles to tie the necktie in a satisfactorily-appearing and functioning knot. Even if a successful knot is tied, the tail section must also fall at an appropriate position on the user's torso, or the user must retie the necktie. For some individuals, appropriately tying the necktie may frustratingly consume several valuable minutes in the morning. Moreover, the parents of young children often struggle with attempting to get a necktie positioned on a young child.
When used in combination, the side neck opening (4 of Le) is situated along said tie-to-neck mount collar at other than said tie-to-shirt attachment region (as can be seen in Fig. 2 of Price and Fig. 1 of Le, the opening is along the side of the mount collar while the mount collar is attached to the shirt collar along the upper side and backside of the mount collar); wherein: a user is enabled to don said shirt and tie combination by putting the user's arms through sleeves of said shirt while the front of said shirt is unfastened and said mating halves are not mated, fastening said front of said shirt, and mating said mating halves (as can be understood from Fig. 2 of Price, when the buttons on the front of the shirt are not buttoned, a user is capable of putting their arms through the sleeves, fastening the buttons and then mating the halves of the mount collar of the tie).
The modified combination of Price does not expressly disclose the combination comprising a jacket, the jacket of said combination comprising a front jacket panel and a back jacket panel integrally connected with said front jacket panel;  said back shirt panel integrally connected with said back jacket panel; and sleeves of said shirt integrally connected inside sleeves of said jacket; wherein: a user is enabled to don said shirt and tie combination by putting the user's arms through sleeves of said shirt while said front of said shirt is unfastened and said mating halves are not mated, fastening said front of said shirt, and mating said mating halves; and the user is further enabled to don said jacket simultaneously with said shirt and tie, by  said putting the user's arms through said sleeves of said shirt simultaneously with said sleeves of said jacket.
Patton teaches a combination of a shirt and jacket combination comprising a jacket (14), the jacket of said combination comprising a front jacket panel (front portion of 14 as seen in annotated Fig. 1) and a back jacket panel (34) integrally connected with said front jacket panel (as can be seen in Fig. 6); said shirt (12/16/18) comprising the front shirt panel (19) and the back shirt panel (24); said back shirt panel integrally connected with said back jacket panel (as the pack panel is attached to shirt 12, and the shirt 12 is attached to the jacket 14 using attachment mechanisms 25 and 26 as disclose din para. 0024-0025, then at least via attachment mechanisms 25/26 and shirt 12, the back panel of the shirt is integrally connected to the back panel of the jacket; as the shirt is attached to the jacket, then each component is integrally attached to each other and the entire shirt/jacket combination of Patton is integrally connected); and sleeves (16/18) of said shirt integrally connected inside sleeves of said jacket (as understood from Fig. 8-10 and para. 0023).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a jacket to the modified combination of Price as taught by Patton in order to “complete an ensemble” (see para. 0003 of Patton) while reducing “a length of time required to put on the outfit and the cost of purchasing each individual layer for the outfit” (see para. 0004 of Patton).
When used in combination, the user is further enabled to don said jacket simultaneously with said shirt and tie, by said putting the user's arms through said sleeves of said shirt simultaneously with said sleeves of said jacket (as the entire combination is connected such that the tie is connected to the shirt and the sleeves of the shirt are inside and attached to the sleeves of the jacket, then a user is capable of putting their arms simultaneous with the sleeves thereby simultaneously donning the shirt and tie).
Examiner notes that italicized limitations are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the combination, there would be a reasonable expectation for the combination to perform such functions as Examiner has indicated after each such functional limitation.
Regarding claim 2, the modified shirt and tie combination of Price discloses wherein said mating fasteners (6/7 of Le) comprising hook and loop fasteners (see para. 0031 of the translation of Le).
Regarding claim 7, the modified shirt and tie combination of Price discloses further comprising: said back jacket panel (34 of Patton) omitting any longitudinal divide thereon (see Fig. 6 of Patton where no vertical opening is disclosed or seen); and said back shirt panel (see Fig. 3 of Price and 24 of Patton) omitting any longitudinal divide thereon (as no vertical opening is disclosed or can be seen).
Regarding claim 8, the modified shirt and tie combination of Price discloses wherein by virtue of said omitting said longitudinal divides (see claim 7 where no the back panels of the shirt and jacket do not have vertical openings), the user is not able to don said jacket simultaneously with said shirt and tie through said back jacket and shirt panels (as best as can be understood by Examiner, since there are no longitudinal divides, the wearer is  not able to enter the jacket with the shirt and tie horizontally through the back panels).
Regarding claim 9, the modified shirt and tie combination of Price discloses further comprising: said back jacket panel (34 of Patton) extending continuously between said sleeves of said jacket (as seen in Fig. 6 of Patton); and said back shirt panel (see Fig. 3 of Price and 24 of Patton) extending continuously between said sleeves (see sleeve in Fig. 3 of Price and/or 16/18 of Patton where the back panel, in between the sleeves, extends continuously) of said shirt (as can be seen in Fig. 3 of Price and Fig. 7 of Patton).
Regarding claim 10, the modified shirt and tie combination of Price discloses wherein by virtue of said continuous extensions (the continuously extending back panels), the user is not able to don said jacket simultaneously with said shirt and tie through said back jacket and shirt panels (as best as can be understood by Examiner, since the back panels are continuous, the wearer is not able to enter the jacket with the shirt and tie horizontally through the back panels).
Regarding claim 11, the modified shirt and tie combination of Price discloses wherein said tie (3 of Price as modified by 1 of Le to have a pre-formed knot and closure around the neck mount) is a knotted tie (as can be seen at 10 of Le in at least in Fig. 1 of Le).
Regarding claim 17, Price discloses a shirt and tie combination (Figs. 1-3), comprising: the tie (3) of said combination permanently affixed (via stitching, see lines 35-40) along part of a tie-to-neck mount collar of said tie (part of the tie that surrounds collar 2, see Fig. 2), to a shirt collar (2) of the shirt (1) of the combination, along a tie-to-shirt attachment region (the region being the portion of the tie-to neck mount collar what is stitched to the collar of the shirt, see annotated Figs. 2-3), said shirt comprising a front shirt panel comprising a front of said shirt (front shirt panel is portion of 1 seen in Figs. 1-2) and a back shirt panel (portion of 1 seen in Fig. 3); sleeves (sleeves can be seen in Figs. 1-3); and said back shirt panel extending continuously between said sleeves of said shirt (as can be seen in Fig. 3).
 Price does not expressly disclose wherein said tie-to-neck mount collar comprising a pair of separable mating halves with mating fasteners thereof, which provide a side neck opening when not mated and close said side neck opening when mated, situated along said tie-to-neck mount collar at a region other than said tie-to-shirt attachment region; and a remainder of said tie permanently connected to said tie-to-neck mount collar; the combination comprising a jacket, the jacket of said combination comprising a front jacket panel and a back jacket panel integrally connected with said front jacket panel; said back shirt panel integrally connected with said back jacket panel; and sleeves of said shirt integrally connected inside sleeves of said jacket; said back jacket panel extending continuously between said sleeves of said jacket; wherein: a user is enabled to don said shirt and tie combination by putting the user's arms through sleeves of said shirt while said front of said shirt is unfastened and said mating halves are not mated, fastening said front of said shirt, and mating said mating halves; and the user is further enabled to don said jacket simultaneously with said shirt and tie, by  said putting the user's arms through said sleeves of said shirt simultaneously with said sleeves of said jacket; and by virtue of said continuous extensions, the user is not able to don said jacket simultaneously with said shirt and tie through said back jacket and shirt panels.
Le teaches a pre-formed necktie (1) wherein said tie-to-neck mount collar (3) comprising a pair of separable mating halves (two halves of 3) with mating fasteners thereof (hook and loop 6/7, best seen in Fig. 1), which provide a side neck opening (4) when not mated (as seen in Fig. 1) and close said side neck opening when mated (as can be understood that when 6/7 are mated, then the opening is closed); and a remainder (2/10) of said tie (as can be seen in Fig. 41, the remainder of the tie is a pre-knotted configuration which presents as a tied tie) permanently connected to said tie-to-neck mount collar (as 2 and 3 are made of one piece).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tie of Price to have a pre-formed knot and closure around the neck mount as taught by Le on order to alleviate user frustration as the user often struggles to tie the necktie in a satisfactorily-appearing and functioning knot. Even if a successful knot is tied, the tail section must also fall at an appropriate position on the user's torso, or the user must retie the necktie. For some individuals, appropriately tying the necktie may frustratingly consume several valuable minutes in the morning. Moreover, the parents of young children often struggle with attempting to get a necktie positioned on a young child.
When used in combination, the side neck opening (4 of Le) is situated along said tie-to-neck mount collar at other than said tie-to-shirt attachment region (as can be seen in Fig. 2 of Price and Fig. 1 of Le, the opening is along the side of the mount collar while the mount collar is attached to the shirt collar along the upper side and backside of the mount collar); wherein: a user is enabled to don said shirt and tie combination by putting the user's arms through sleeves of said shirt while the front of said shirt is unfastened and said mating halves are not mated, fastening said front of said shirt, and mating said mating halves (as can be understood from Fig. 2 of Price, when the buttons on the front of the shirt are not buttoned, a user is capable of putting their arms through the sleeves, fastening the buttons and then mating the halves of the mount collar of the tie).
The modified combination of Price does not expressly disclose the combination comprising a jacket, the jacket of said combination comprising a front jacket panel and a back jacket panel integrally connected with said front jacket panel;  said back shirt panel integrally connected with said back jacket panel; and sleeves of said shirt integrally connected inside sleeves of said jacket; said back jacket panel extending continuously between said sleeves of said jacket; wherein: a user is enabled to don said shirt and tie combination by putting the user's arms through sleeves of said shirt while said front of said shirt is unfastened and said mating halves are not mated, fastening said front of said shirt, and mating said mating halves; and the user is further enabled to don said jacket simultaneously with said shirt and tie, by  said putting the user's arms through said sleeves of said shirt simultaneously with said sleeves of said jacket; and by virtue of said continuous extensions, the user is not able to don said jacket simultaneously with said shirt and tie through said back jacket and shirt panels.
Patton teaches a combination of a shirt and jacket combination comprising a jacket (14), the jacket of said combination comprising a front jacket panel (front portion of 14 as seen in annotated Fig. 1) and a back jacket panel (34) integrally connected with said front jacket panel (as can be seen in Fig. 6); said shirt (12/16/18) comprising the front shirt panel (19) and the back shirt panel (24); said back shirt panel integrally connected with said back jacket panel (as the pack panel is attached to shirt 12, and the shirt 12 is attached to the jacket 14 using attachment mechanisms 25 and 26 as disclose din para. 0024-0025, then at least via attachment mechanisms 25/26 and shirt 12, the back panel of the shirt is integrally connected to the back pane of the jacket; as the shirt is attached to the jacket, then each component is integrally attached to each other and the entire shirt/jacket combination of Patton is integrally connected); and sleeves (16/18) of said shirt integrally connected inside sleeves of said jacket (as understood from Fig. 8-10 and para. 0023); said back jacket panel extending continuously between said sleeves of said jacket (as can be seen in Fig. 6); and said back shirt panel extending continuously between said sleeves of said shirt (as can be seen in Fig. 7 where the back panel, in between the sleeves, extends continuously).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a jacket to the modified combination of Price as taught by Patton in order to “complete an ensemble” (see para. 0003 of Patton) while reducing “a length of time required to put on the outfit and the cost of purchasing each individual layer for the outfit” (see para. 0004 of Patton).
When used in combination, the user is further enabled to don said jacket simultaneously with said shirt and tie, by said putting the user's arms through said sleeves of said shirt simultaneously with said sleeves of said jacket (as the entire combination is connected such that the tie is connected to the shirt and the sleeves of the shirt are inside and attached to the sleeves of the jacket, then a user is capable of putting their arms simultaneous with the sleeves thereby simultaneously donning the shirt and tie); and wherein by virtue of said continuous extensions (the continuously extending back jacket and shirt panels), the user is not able to don said jacket simultaneously with said shirt and tie through said back jacket and shirt panels (as best as can be understood by Examiner, since the back panels are continuous, the wearer is not able to enter the jacket with the shirt and tie horizontally through the back panels).
Regarding claim 18, the modified shirt and tie combination of Price discloses wherein said tie (3 of Price as modified by 1 of Le to have a pre-formed knot and closure around the neck mount) is a knotted tie (as can be seen at 10 of Le in at least in Fig. 1 of Le).



    PNG
    media_image1.png
    719
    567
    media_image1.png
    Greyscale

Annotated Figs. 1-3 (Price)


    PNG
    media_image2.png
    829
    733
    media_image2.png
    Greyscale

Annotated Fig. 1 (Patton)

Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive.  Regarding the 35 USC 103 rejection of claim 1 as being obvious over Price, Le, and Patton, Applicant Remarks presents the following arguments:
Applicant argues “the references cited do not provide proper teaching, suggestion or motivation to combine in the manner of applicant's subject invention” (Remarks, p. 10, final 2 lines).  Examiner respectfully disagrees as Examiner has given proper motivation for the modification of Price with Le and Price with the teaching of Patton.  Examiner notes Applicant has not provided persuasive arguments (see below) as to the impropriety of Examiner’s stated motivations for the modifications of Price with Le and Patton and has not pointed out any limitations that have not been found in the combined references.
Applicant argues, “the teachings of the prior art reflected by these references have been in the public domain for almost a century” (Remarks, bottom of p. 10 to top of p. 11).  Examiner respectfully disagrees.  The applied prior art is Price published in 1928, Le published in 2011, and Patton published in 2017.  As such, only Price is nearing a century while the others are within the last 11 years.
Applicant argues that Price does not each a jacket (Remarks, p. 12, 1st full para.).  Examiner did not reject under 35 USC 102 and did not rely on  Price as disclosing a jacket, therefore this argument is moot.
Applicant argues Patton teaches away from the combination (Remarks, 3rd full para. of p. 12 through p. 14, second full para.).  Examiner respectfully disagrees.  In para. 0003 of Patton, Patton acknowledges that jackets and shirts are often paired with ties, which has also been acknowledged by Applicant.  However, Applicant has pointed to para. 0004 of Patton as evidence that Patton teaches away from adding a tie.  However this is not the case.  Examiner first reminds Applicant that the primary reference is Price and in the rejection at hand, Price has been modified to include a jacket attached to the shirt as taught by Patton and there is no evidence that any of the references teach away from attaching a jacket to a shirt and therefore Applicant’s argument has mischaracterized the rejection as laid out by Examiner.   Further even if this argument did pertain to the rejection at hand, Examiner disagrees with Applicant’s assessment.  Para. 0004 of Patton states, “The heaviest portion of a formal or semi-formal outfit is typically the jacket and shirt. Other layers may be included such as a vest or cummerbund. These layers are positioned adjacent a wearer's torso and often results in the wearer becoming hot and sweating. This is particularly true in warm and humid climates, often making wearing these garments hot and uncomfortable. Additional difficulties related wearing a formal or semi-formal outfit formed of multiple layers include a length of time required to put on the outfit and the cost of purchasing each individual layer for the outfit.”  As such, Patton is providing a broad teaching of adding add additional layers that are in addition to the jacket and shirt can be combined into one unit.  The recitation of “such as a vest or cummerbund” is merely exemplary of what can be added but there is no reason to construe “vest or cummerbund” as limiting as evidence by reciting “such as”.  This is not a constitute a teaching by Patton that you cannot/would not add a tie and therefore does not teach away from the present invention as claimed as failing to mention the specific inclusion of a permanent tie does not constitute teaching away despite what applicant asserts (Remarks, p. 14, 1st full para.).
Applicant uses paras. 0003-0005 of Patton to argue, “it is clear that Patton did not think about including the tie as a permanent attachment to a portion of the shirt collar, and did not teach, motivate or suggest doing so, despite what appears (with impermissible hindsight) to have been a clear opportunity to do so” (Remarks, p. 13, final para.).  This statement simplifies into the argument that:
1) Patton is not a 35 USC 102.  Examiner did not reject under 35 USC 102 and did not rely on Patton as disclosing the tie being attached to the shirt.
2)  Patton does not teach, suggest, or motivate including a tie as permanently attached to a shirt collar.  Again, Examiner did not rely on Patton as discloses the tie being attached to the shirt and merely uses Patton to teach attaching a jacket to the shirt.  Further, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Applicant argues that patent prosecution history of Patton is relevant to the examination of the instant application and it provides evidence of a long felt need (Remarks, p. 14, final two paras.).  Examiner respectfully disagrees.  How another examiner chose to rejection another patent application with a different disclosure and a different set of claims is not relevant to the rejection at hand and is not the standard for examination.  The standard for prior art claim rejections can be found in 35 UC 102 and 35 USC 103.  Applicant argues the reference of Turner (US 1281430) and Examiner notes, this reference has not been relied upon by Examiner in the rejections of the instant application. Further, pointing to a prosecution history does not meet the burden provision of evidence of a long felt need of combined a jacket, shirt, and tie into a single unit.  Just because there are two older patents (Turner combining a false front shirt and a jacket, and Price combining a shirt and a tie) showing portions of the claimed invention fails to show there is evidence that there is a long felt need to combine a jacket, shirt and tie into a single unit.
Applicant argues that Patton, the prosecution history of Patton which relies on Turner, and the Price patent which is used in the rejection of the instant application “provides ‘evidence that notwithstanding knowledge of the references, the art tried and failed to solve the problem’” (see Remarks, p. 15, final para.).  Examiner notes that this quote is from a larger recitation from MPEP 2141 VIII which states, “The mere age of the references is not persuasive of the unobviousness of the combination of their teachings, absent evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem.' In re Wright, 569 F.2d 1124, 1127, 193 USPQ 332, 335 (CCPA 1977)."  Examiner respectfully disagrees that Turner and Price tried and failed to solve the problem of how to put together a combination of a jacket, shirt and tie in a single device as neither of these references tried to put all 3 components in a single device.  Applicant states, “And in particular, the question regards "evidence that, notwithstanding knowledge of the references, the art tried and failed to solve the problem” (Remarks, p. 15, final sentence of 2nd para.).  However, there is no evidence the prior art ever tried to solve the problem of how to put together a combination of a jacket, shirt and tie in a single device.  Finally, Applicant’s arguments offered in the final para. of p. 15 of the Remarks are not understood by Examiner.  Turner was issued in 1918 so there is no office action on record, nor was Turner anticipated by themselves. And the argument that a 35 USC 102 in another case for different invention with different claims and different disclosure, does not show evidence there was long felt need or failure to solve the problem to combine a jacket, a shirt, and a tie in a single device as the art cited as evidence shows sub-sections of Applicant’s claimed combination (a shirt combined with a tie, and a shirt combined with a jacket) and such art solves the problem of and need for combining a jacket/shirt and a shirt/tie, but does not attempt to solve the problem of combing a jacket/shirt/and tie in a single device and therefore does not show they failed when in fact, they succeeded in the problem they were trying to solve.  
Applicant argues that Mason-Smith (US 2018/0199636), which qualifies as prior art, but has not been relied upon by Examiner in the rejections of the instant application, provides further evidence of “the failure of others” to solve the problem (Remarks, p. 16, 1st full para to top of p. 17).  Examiner respectfully disagrees. In fact, as the problem to be solved is combining a jacket, shirt, and tie into a single device, Mason-Smith does solve the problem. Contrary to what Applicant attempts to provide as evidence that people have been trying a long time and failing to combine a jacket, shirt, and tie in a single device, Mason is the first attempt on record and was successful in solving the problem at hand.  Examiner notes that Applicant has improperly restated the problem to be solved as “providing a complete shirt, tie and jacket ensemble which could be donned and doffed in one step, and can be worn in person at business or personal events requiring formal attire” (Remarks, p. 15, lines 13-15).  However, this is not an accurate assessment of the problem as “and can be worn in person at business or personal events requiring formal attire” has not been disclosed in the instant application and if such a statement were indeed part of the problem to be solved, since Mason-Smith was not attempting to solve such an issue, then Mason-Smith is not evidence of the failure of others. 
Finally, Applicant argues that Mason-Smith evidences that the motivation to modify Price with Patton “that this purported motivation may have later been taken up by Mason-Smith as a suggestion to leave a longitudinal divide in the back of the ensemble, and to don and off the ensemble through the back, which is entirely contrary to applicant's teaching of and ensemble which can be donned and doffed quickly but also be worn appropriately at in- person gatherings. So, this motivation is not what examiner seems to think it is” (Remarks, p. 16, final para. to top of p. 17). Applicant’s imagination of how another inventor, such as Mason-Smith might possibly have been interpreted a statement of motivation cited from a reference is irrelevant to pending claims and rejection at hand. 
Examiner notes Applicant has not amended the claims to distinguish over the prior art of record, and has added new claims that do not recite any further structure that would distinguish over the prior art of record. 
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1; however, as discussed in the rejection below and in the arguments above, claim 1 is not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejection of the independent claims under 35 U.S.C. 103 has been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732